01/29/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0481


                                       DA 20-0481
                                                                      FLED
 C. EDWARD BUMGARNER,                                                JAN 2 9 2021
                                                                  Bowen Greenwooci
                                                                Clerk of Suprerne
            Plaintiff and Appellant,                                              Court
                                                                   State of Montana



      v.                                                       ORDER

 CITY OF CHOTEAU BOA,

            Defendant and Appellee.



      Appellant has filed a Motion to Voluntarily Dismiss Appeal stating he no longer
wishes to pursue his appeal. Good cause appearing,
      IT IS ORDERED      at the case is DISMISSED WITH PREJUDICE.
      DATED this Z-S day of January, 2021.
                                              For the Court,




                                                           Chief Justice